MEMORANDUM **
Kamal Matian, a native and citizen of Iran, petitions for review of an order of the *754Board of Immigration Appeals dismissing his appeal from an immigration judge’s deportation order, which denied all relief except protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252, Femandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006), and we deny the petition for review.
Matian’s sole contention, that he is eligible for relief under former § 212(c), is foreclosed by Armendariz-Montoya v. Sonchik, 291 F.3d 1116, 1121-22 (9th Cir. 2002) (holding that aliens who “pleaded not guilty and elected a jury trial ... [are] barred from seeking § 212(c) relief’). See also Saravia-Paguada v. Gonzales, 488 F.3d 1122, 1131-34 (9th Cir.2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.